Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is responsive to application filed on May 11, 2020. Claims 1-22 are pending in the application.

Continuity Information
This application is a continuation of and claims the benefit of U.S. Application No. 16/357,305, filed on March 18, 2019 (now U.S. Patent No. 10,650,690), which application claims the benefit of and is a continuation of U.S. Application No. 16/055,557, filed on August 6, 2018 (now U.S. Patent No. 10,235,894), which application claims the benefit of and is a continuation of U.S. Application No. 15/458,052, filed on March 14, 2017 (now U.S. Patent No. 10,043,405).

                                                  Drawings
The drawings filed on 05/11/2020 are acknowledged and are acceptable.

Terminal Disclaimer
The terminal disclaimer filed on 07/02/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of the full statutory term of prior patent numbers 10,650,690, 10,235,894 and 10,043,405 has been reviewed and is accepted. The terminal disclaimer has been recorded.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with John K. Harrop (Reg. No. 41,817) on 07/02/2021.
Please amend the claims as follows:

1.	(Currently Amended) An aircraft-centric runway advisory method executed with hardware components onboard a first aircraft operating on a movement area of an airport, comprising:
	initializing, by a processor, a runway advisory system installed on a first aircraft, comprising:
		controlling application of a power-on signal to the hardware components,
		performing a system self-check, and
		controlling display of a system power on light in a cockpit area of the first aircraft;
	determining first aircraft state information, using:
		a first sequence of first aircraft positions, and
		first aircraft speed, heading, and acceleration;
	determining second aircraft state information for one or more second aircraft, comprising:
		receiving, for a second aircraft, a series of signals, the series of signals providing data in a form of a first sequence of second aircraft geographical location, speed, heading, and acceleration, and
		determining a quality factor associated with each signal of the series of signals exceeds a threshold value, and for signals at or above the threshold, analyzing the data from to determine the second aircraft state information;  
	determining an existence of a threat to the first aircraft from one or more of the second aircraft, comprising:
		computing a first aircraft movement projection from the first aircraft state information,
		relating the first aircraft movement projection to a moving map of an airport,
		computing a second aircraft movement projection from the second aircraft state information,
		relating the second aircraft movement projection to the moving map, and
		identifying an intersection of the first and second aircraft movement projections on a portion of the moving map; and
	displaying a first aircraft threat advisory in a cockpit area of the first aircraft, comprising:
		displaying the portion of the moving map on a cockpit display of the first aircraft, and
		providing one or more of an audible and a visual threat display in the cockpit area of the first aircraft.

2.	(Original) The method of claim 1, wherein the hardware components comprise a software defined radio (SDR).

3.	(Original) The method of claim 1, wherein the hardware components comprise existing hardware components of the first aircraft.

4.	(Original) The method of claim 3, wherein the existing hardware components are permanently installed in the first aircraft, and wherein the runway advisory system comprises a non-transitory, computer-readable storage medium having encode thereon, machine instructions executable by the processor.

5.	(Original) The method of claim 3, wherein at least some of the existing hardware components are instantiated in an electronic flight bag.

6.	(Currently Amended) The method of claim 1, wherein initializing the advisory system further comprises:
	executing an advisory system health check,
	loading an airport moving map for the airport,
	updating the airport moving map, and
	providing a system online signal for display in the cockpit area of the first aircraft.

7.	(Original) The method of claim 1, wherein determining first aircraft state information comprises:
	receiving a sequence of first aircraft GPS position information for the first aircraft, and
	using the received sequence of first aircraft GPS position information, computing first aircraft speed, heading, and acceleration.

8.	(Original) The method of claim 1, wherein determining second aircraft state information comprises:
	receiving at an ADS-B In receiver at the first aircraft, ADS-B Out information broadcast by the second aircraft; and
	identifying second aircraft position and velocity from the received ADS-B Out information.

9.	(Currently Amended) The method of claim 1, wherein determining the existence of a threat comprises:
	comparing the first aircraft state information to the second aircraft state information; and
	determining from the comparison that the intersection of the second aircraft movement projection and the first aircraft movement projection occurs while the first and second aircraft are projected to enter a same movement area of the airport.

10.	(Currently Amended) The method of claim 1, wherein the system periodically and regularly recomputes the second aircraft movement projection and redetermines the existence of a threat as long as the second aircraft maintains a speed above a minimum value.

11.	(Original) The method of claim 10, wherein the minimum value is zero.

12.	(Currently Amended) The method of claim 1, wherein the system periodically and regularly recomputes the second aircraft movement projection and redetermines the existence of a threat as long as the second aircraft is projected to enter a movement area intersection within a specified time of a projected entry of a same movement area intersection by the first aircraft.

13.	(Original) The method of claim 1, wherein determining the threat comprises determining a threat only for a movement area intersection approached by the first aircraft.

14.	(Original) The method of claim 1, wherein displaying a first aircraft threat advisory comprises:
	displaying on the portion of the moving map, the first and second aircraft movement projections and a movement area intersection.

15.	(Original) The method of claim 1, further comprising:
	receiving, for the second aircraft, second aircraft altitude; and
	computing the second aircraft movement projection using the second aircraft altitude.

16.	(Currently Amended) An aircraft-centric runway advisory system, comprising:
	on a first aircraft operating on a movement area of an airport, a non-transitory, computer-readable storage medium having encoded thereon machine instructions for issuing an aircraft advisory; and
	a data store comprising data for the airport and first aircraft information for the first aircraft, wherein a processor accesses the data store and executes the machine instructions to:
		cause initialization of the runway advisory system installed on a component of the first aircraft, 
		determine first aircraft state information, using:
			a first sequence of first aircraft positions; and
			first aircraft speed, heading, and acceleration;
		determine second aircraft state information for one or more second aircraft, comprising:
			receiving, for a second aircraft, a series of signals, the series of signals providing data in a form of a first sequence of second aircraft geographical location, speed, heading, and acceleration, and
			determine a quality factor associated with each signal of the series of signals exceeds a threshold value, and for signals at or above the threshold, analyze the data from to determine the second aircraft state information;  
		determine an existence of a threat to the first aircraft from one or more of the second aircraft, comprising:
			computing a first aircraft movement projection from the first aircraft state information;
			relating the first aircraft movement projection to a moving map of an airport;
			computing a second aircraft movement projection from the second aircraft state information;
			relating the second aircraft movement projection to the moving map; and
		identifying an intersection of the first and second aircraft movement projections on a portion of the moving map, and
		displaying a first aircraft threat advisory in a cockpit area of the first aircraft, comprising:
			displaying the portion of the moving map on a cockpit display of the first aircraft; and
			providing one or more of an audible and a visual threat display in the cockpit area of the first aircraft.

17.	(Original) The system of claim 16, wherein identifying the intersection comprises determining the second aircraft is projected to enter an intersection being approached by the first aircraft within a configurable time limit of the projected entry by the first aircraft.

18.	(Original) The system of claim 17, wherein determining the existence of a threat comprises:
	determining second aircraft state information for multiple second aircraft operating at the airport and on approach to the airport; and
	determining threats from each of the multiple second aircraft.

19.	(Original) The system of claim 16, 
	wherein the processor further receives, for the second aircraft, second aircraft altitude, and
	wherein the processor computes the second aircraft movement projection from the using the second aircraft altitude.  

20.      (Currently Amended) An automatic, autonomous, and aircraft-centric interference advisory method executed entirely on a first aircraft operating on a movement area of a runway, the movement area comprising ramps, taxiways, and runways, the method comprising:
	a processor onboard the first aircraft computing a first movement projection for the first aircraft using first aircraft data received at the first aircraft, comprising determining first aircraft state information, using a first sequence of first aircraft positions and first aircraft speed, heading, and acceleration;
	the processor computing additional second movement projections for multiple second aircraft operating on the movement area of an airport using second data regarding each of the multiple second aircraft, comprising receiving, for a second aircraft, a series of signals, the series of signals providing data in a form of a first sequence of second aircraft geographical location, speed, heading, and acceleration, and determining a quality factor associated with each signal of the series of signals exceeds a threshold value, and for signals at or above the threshold, analyzing the data from to determine the second aircraft state information;  
	the processor detecting a threat to the first aircraft on approach to a defined intersection of the movement area from any of the multiple second aircraft based on a corresponding second movement projection within a configurable time limit of entry into the defined intersection by the first aircraft; and
	providing on the first aircraft, a threat advisory for a detected threat.

21	(Currently Amended) The method of claim 20, wherein providing the threat advisory comprises:
	displaying in a cockpit area of the first aircraft, a portion of a moving map for the airport;
	displaying the first aircraft movement projection; and
	displaying second aircraft movement projections that enter the defined intersection within the configurable time limit.

22.	(Original) The method of claim 20, further comprising:
	the processor computing a third movement projection for a third aircraft operating on a landing approach to the airport using third data regarding the third aircraft; and
	determining a threat to the first aircraft based on the landing approach of the third aircraft.

Reasons for Allowance
Claims 1-22 are allowed.
The following is a statement of reasons for allowance: The prior art does not disclose an aircraft-centric runway advisory method executed with hardware components onboard a first aircraft operating on a movement area of an airport, comprising: initializing, by a processor, a runway advisory system installed on a first aircraft, comprising: controlling application of a power-on signal to the hardware components, performing a system self-check, and controlling display of a system power on light in a cockpit area of the first aircraft; determining first aircraft state information, using: a first sequence of first aircraft positions, and first aircraft speed, heading, and acceleration; determining second aircraft state information for one or more second aircraft, comprising: receiving, for a second aircraft, a series of signals, the series of signals providing data in a form of a first sequence of second aircraft geographical location, speed, heading, and acceleration, and determining a quality factor associated with each signal of the series of signals exceeds a threshold value, and for signals at or above the threshold, analyzing the data from to determine the second aircraft state information; determining an existence of a threat to the first aircraft from one or more of the second aircraft, comprising: computing a first aircraft movement projection from the first aircraft state information, relating the first aircraft movement projection to a moving map of an airport, computing a second aircraft movement projection from the second aircraft state information, relating the second aircraft movement projection to the moving map, and identifying an intersection of the first and second aircraft movement projections on a portion of the moving map; and displaying a first aircraft threat advisory in a cockpit area of the first aircraft, comprising: displaying the portion of the moving map on a cockpit display of the first aircraft, and providing one or more of an audible and a visual threat display in the cockpit area of the first aircraft, as recited in independent claim 1 and similarly mentioned in independent claims 16 and 20.
Prior art references found to be pertinent to applicant's disclosure (such as Patent Numbers: 9,478,140,  9,711,053, and US Patent Publication No. 2014/0278037, 2016/0247406,  2012/0130624,  2017/0236425), either only teach minor aspects of the invention or only teach the general environment of the invention. The cited prior art, considered as a whole, fails to teach or suggest each and every element and limitations of the inventions that are recited in independent claims 1, 16, and 20. Thus, claims 1-22 are allowable over the cited prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Refer to PTO-892, Notice of References Cited for a listing of analogous art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADNAN AZIZ whose telephone number is (571) 270-7536, (Fax: 571-270-8536).  The examiner can normally be reached on Monday - Friday (9am - 6pm Eastern Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CURTIS KUNTZ can be reached on 571-272-7499.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADNAN AZIZ/Primary Examiner, Art Unit 2687                                                                                                                                                                                                        adnan.aziz@uspto.gov